Third District Court of Appeal
                               State of Florida

                         Opinion filed October 21, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2504
                   Lower Tribunal Nos. 13-325 AP & 13-306
                             ________________


                             City of Miami, etc.,
                                    Petitioner,

                                        vs.

                   Diocese of Newton Melkite Church,
                                   Respondent.


      On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Appellate Division, Bernard Shapiro, David C. Miller, and Miguel de la
O, Judges.

      Victoria Méndez, City Attorney, John A. Greco, Deputy City Attorney,
Forrest L. Andrews, Jr., Assistant City Attorney, for petitioner.

      Gunster, Yoakley & Stewart, P.A., and Juan M. Muniz and Amy Brigham
Boulris, for respondent.


Before LAGOA, EMAS, and FERNANDEZ, JJ.

      LAGOA, J.
      The City of Miami (the “City”) petitions this Court for a second-tier writ of

certiorari to quash an opinion of the appellate division of the Eleventh Judicial

Circuit, reversing a decision of the Miami City Commission to designate St. Jude

Melkite Catholic Church a local historic site pursuant to section 23-4 of the City of

Miami Code.

      Based on this Court’s review of the record, including the petition for writ of

certiorari, response, and reply, and after having heard oral argument, we conclude

that under the narrow standard of review applicable in second-tier certiorari

proceedings, the petition must be denied, as the appellate division of the circuit

court afforded the City procedural due process and applied the correct law. See

Ivey v. Allstate Ins. Co., 774 So. 2d 679, 682 (Fla. 2000) (“[T]he proper inquiry

under certiorari review is limited to whether the circuit court afforded procedural

due process and whether it applied the correct law.”); see also Boos Dev. Grp., Inc.

v. 1500 Ocean Drive Condo., 167 So. 3d 519 (Fla. 3d DCA 2015); Miller v.

Hernando Cnty., 931 So. 2d 172 (Fla. 5th DCA 2006). Accordingly, we deny the

City’s petition.

      PETITION DENIED.




                                         2